                      Case 1:20-cv-06948-MKV Document 10 Filed 12/28/20 Page 1 of 2
                                                                     USDC SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
                                                                     DOC #:
                                                                     DATE FILED: 12/28/2020



JAMES E. JOHNSON                              THE CITY OF NEW YORK                                     LANA KOROLEVA
Corporation Counsel                                                                           Assistant Corporation Counsel
                                             LAW DEPARTMENT                                           Phone: (212) 356-4377
                                                                                               Email: lkorolev@law.nyc.gov
                                                 100 CHURCH STREET                                       (not for service)
                                                 NEW YORK, NY 10007


                                                                      December 28, 2020

        VIA ECF
        Honorable Mary Kay Vyskocil
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, NY 10007

                          Re:   T.L., individually and on behalf of K.I. v. N.Y.C. Dep’t of Educ.
                                20-cv-06948 (MKV)

        Dear Judge Vyskocil:

               I am an Assistant Corporation Counsel in the Office of James E. Johnson, Corporation
        Counsel of the City of New York, attorney for defendant New York City Department of
        Education in this action wherein Plaintiff solely seeks attorneys’ fees incurred in the course of an
        underlying administrative proceeding under the Individuals with Disabilities Education Act, 20
        U.S.C. §§ 1400, et seq. and this action. 1

                I write jointly with Plaintiff’s counsel to respectfully request an adjournment of the
        conference scheduled for January 5, 2021, sine die, as well as the deadline for submission of the
        parties’ proposed case management plan, and to propose that the parties submit a status update
        letter no later than January 22, 2021 informing the Court whether the case has been fully
        resolved. If the case is not fully resolved by then, the parties will respectfully request a
        settlement conference with Magistrate Judge Freeman or a briefing schedule for Plaintiff’s
        motion for attorneys’ fees. This is the first request for an adjournment of the initial conference.
        The need for the extension is to provide the parties with additional time to work toward
        settlement, and the parties are hopeful that this case will fully resolve without the need to burden
        the Court further. To that end, Plaintiff’s counsel provided me with updated timesheets for the

        1
          Although the Complaint also contains a claim for implementation of the relief awarded Plaintiff
        at the underlying administrative proceeding, the parties agree that this claim has been fully
        resolved.
         Case 1:20-cv-06948-MKV Document 10 Filed 12/28/20 Page 2 of 2




requested fees, and I have submitted a request to the Comptroller’s Office for settlement
authority, which I anticipate obtaining shortly.

       Accordingly, the parties respectfully request that the conference scheduled for January 5,
2021 be adjourned sine die, and that a status letter be due no later than January 22, 2021.

       Thank you for Your Honor’s consideration of this request.


                                                            Respectfully submitted,

                                                            s/ Lana Koroleva
                                                            Lana Koroleva
                                                            Assistant Corporation Counsel

                                                            s/ Kevin Mendillo
                                                            Kevin Mendillo
                                                            Counsel for Plaintiff




    The parties' request to adjourn the Initial Pretrial Conference scheduled for January 5,
    2021, sine die is GRANTED. On or before January 22, 2021, the parties shall file a
    joint letter either requesting an Order of Reference to Magistrate Judge Freeman for a
    settlement conference or proposing a briefing schedule for Plaintiff's motion for
    attorneys' fees. SO ORDERED.

                     12/28/2020




                                                2
